DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest a lithium-ion battery, comprising: anode and cathode electrodes, wherein at least one of the electrodes comprises a core-shell composite of (i) a Li2S active material and (ii) functional additives, wherein the functional additives comprise a metal oxide and a conductive carbon, with the metal oxide and the carbon being embedded in the core of the composite, and wherein the metal oxide is an active material that exhibits a capacity above 10 mAh/g in an operational potential window of the at least one electrode; an electrolyte ionically coupling the anode and the cathode; and a separator electrically separating the anode and the cathode. Applicant teaches the use of functional additives within Li2S-compising composites may serve several purposes. For example, the functional additives may be used to enhance mechanical stability (e.g., by minimizing volume changes) during Li insertion/extraction (during battery cycling), to enhance electrical properties of Li2S, or to reduce dissolution of Li2S during Li extraction, and when conductivity enhancement is desired, various conductive carbon materials can be used as suitable additives due to carbon’s low weight, relatively low cost, high conductivity, and high Li-ion permeability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724